West, J.
The plaintiffs i'n error were tried and convicted in the Circuit Court of Columbia County, upon a charge of grand larceny.
The indictment upon which they were tried contains two counts, one count charging them with the offense of breaking and entering with intent to commit a felony, the other with grand larceny.
Omitting formal parts, the indictment is as follows:
“The Grand Jurors of the State of Florida duly chosen, empannelled and sworn diligently to inquire and true presentment make in and for the body of the County of Columbia, upon their oath present that Clyde Sealy, Perry Hancock and Henry Towles, late of said County, on the *703Cth clay of April, A. D. 1919, in the County and State aforesaid, did unlawfully break and enter a building of another, to-wit, a crib and store house, the property of another, to-wit, I). L. Carmichael, with intent to commit a felony, to-wit, Grand Larceny; Contrary to the form of the statute in such case made and provided and against the peace and dignity of the State of Florida:
“2nd count.
“The Grand Jurors aforesaid upon their oath aforesaid do further present that Clyde Sealey, Perry' Hancock and Henry Towles, late of said County, on the 6th day of April, A. D. 1919, in the county and State aforesaid, did unlawfully take, steal and carry away with intent to convert-the same to their own use fifty gallons of syrup of the value of $1.00 per gallon and of the total value of fifty dollars and of the goods and chattels of one T>. L. Carmichael; Contrary to the.form of the statute in such case made and provided and against the peace and dignity of the .State of Florida.”
There Avas a motion by the State for a seA-erance as to the defendant, ToAvles, which Avas granted, and plaintiffs in error Avere put upon trial. They Avere found guilty by the jury on'the second count of the indictment and thereupon were sentenced by the court to serve a term of four years at hard labor in the State Prison.
To review this judgment, writ of error was taken.
The principal contention here is that the indictment is bad because it charges the defendants with having committed two separate and distinct offenses and that the court erred in denying the motion to quash upon the ground of duplicity. No authority is cited in support of *704this contention and what we have found is to the contrary. In 4 R. C. L. 437, it is said that, “Burglary and larceny are an exception to the general rule that two distinct offenses qannot be charged in the game count, and such an indictment cannot be demurred to on the ground of duplicity. The exception is as well established as the rule itself, and it is clear that a burglary and a larceny committed at the same time may be thus united.” See also the following: 1 Bish. Crim. Proc. 423; Whar. Crim. Law Sec. 1038; Whar. Crim. Pl. & Pr. 244; Parker v. People, 13 Col. 155, 21 Pac. Rep. 1120, 4 L. R. A. 803; Breese v. State, 12 Ohio St. 146, 80 Am. Dec. 340; State v. King, 37 La. 662; Dunham v. State, 9 Tex. App. 330; Barber v. State, 78 Ala. 19; Harris v. State, 61 Miss. 304; Becker v. Commonwealth (Pa.) 9 Atl. Rep. 510.
.This court is i'n accord with the foregoing authorities. In the case of Presley v. State, 61 Fla. 46, 54 South. Rep. 367, the indictment contained two counts, one charging the defendant with breaking ánd entering with intent to commit a felony, the other with grand larceny. The court held that since both counts'related to the same transaction and were properly joined there was no error in denying a motion to require the State to elect between the counts.
In that case there was a general verdict of guilty. In the case under consideration the two counts relate to the same transaction, but plaintiffs in error were found guilty under the second count only. The contention therefore that there was error in the order overruling the motion to quash cannot be allowed.
Several assignments are based upon rulings of the trial judge 'respecting the introduction of evidence, but it is not made to appear here that any of such rulings were harmful.
*705By a motion for a new trial plaintiffs' in error raise the question of the sufficiency of the evidence to support the verdict. We have read the evidence and think it sufficient to support the charge upon which they were convicted. The jury whose peculiar province it is under our system to pass upon the question of the credibility of the evidence found a verdict of guilty and this verdict has the sanction of the trial court’s judgment upon it.
No reversible error having been made to appear the judgment must be affirmed.
■Whitfield and Ellis, J. J., concur.
Browne, O. J., and Taylor, J., dissent.